

Carrier Global Corporation
2020 Long-Term Incentive Plan
Carrier Founders Grant
Performance Share Unit Award
Schedule of Terms
(Rev. May 2020)


This Schedule of Terms describes the material features of the Participant’s
Carrier Founders Grant Performance Share Unit Award (the “Carrier PSU Award” or
the “Award”) granted under the Carrier Global Corporation 2020 Long-Term
Incentive Plan (the “LTIP”), subject to this Schedule of Terms, the Award
Agreement and the terms and conditions set forth in the LTIP. The LTIP
Prospectus contains further information about the LTIP and this Award and is
available on the Company’s internal employee website and at
www.ubs.com/onesource/CARR.


1
5/2020



--------------------------------------------------------------------------------



Certain Definitions
A Performance Share Unit (a “PSU”) represents the right to receive one share of
Common Stock of Carrier Global Corporation (the “Common Stock”) (or a cash
payment equal to the Fair Market Value thereof). PSUs generally vest and are
converted into shares of Common Stock if, and to the extent, the associated
pre-established performance targets are achieved and the Participant remains
employed by the Company through the end of the applicable performance
measurement period (see “Vesting” below), or upon an earlier Termination of
Service under limited circumstances that may result in accelerated vesting (see
“Termination of Service” below). “Company” means Carrier Global Corporation (the
“Corporation”), together with its subsidiaries, divisions and affiliates.
“Termination Date” means the date a Participant’s employment ends, or, if
different, the date a Participant ceases providing services to the Company as an
employee, consultant, or in any other capacity. For the avoidance of doubt,
absences from employment by reason of notice periods, garden leaves, or similar
paid leaves associated with a Termination of Service shall not be recognized as
service in determining the Termination Date. All references to termination of
employment in this Schedule of Terms will be deemed to refer to “Termination of
Service” as defined in the LTIP. “Committee” means the Compensation Committee of
the Board. Capitalized terms not otherwise defined in this Schedule of Terms
have the same meaning as defined in the LTIP.


Acknowledgement and Acceptance of the Carrier PSU Award
The Carrier Founders Grant PSU Award is a special program designed to drive
operational excellence that will help transform the business and drive the
long-term success of Carrier. The number of PSUs awarded is set forth in the
Award Agreement. The recipient of a Carrier PSU Award (the “Participant”) must
affirmatively acknowledge and accept the terms and conditions of the PSU Award
within 150 days from grant. A failure to acknowledge and accept the PSU Award
within 150 days from the date of grant will result in the forfeiture of the
Carrier PSU Award.
Participants must acknowledge and accept the terms and conditions of this
Carrier PSU Award electronically via the UBS One Source website at
www.ubs.com/onesource/CARR.
Vesting
PSU Awards will vest in accordance with the schedule set forth in the Award
Agreement, subject to performance relative to a pre-established Performance
Goal, and the Participant’s continued employment with the Company through the
applicable performance measurement period. The Award Agreement will specify the
applicable Performance Goal, performance period, vesting date, minimum
performance required for vesting and range of vesting.
PSUs will be forfeited in the event of Termination of Service prior to the
vesting date except in certain earlier terminations involving Disability,
Change-in-Control Termination or Death (see “Termination of Service” below).
PSUs may also be forfeited and value realized from previously vested PSUs may be
recouped by the Company under certain circumstances (see “Forfeiture of Award
and Repayment of Realized Gains” below).




2
5/2020



--------------------------------------------------------------------------------



No Shareowner Rights
A PSU is the right to receive a share of Common Stock in the future (or a cash
payment equal to the Fair Market Value), subject to continued employment,
achievement of performance targets, and certain other conditions. The holder of
a PSU has no voting, dividend or other rights accorded to owners of Common Stock
unless and until PSUs are converted into shares of Common Stock.
Payment / Conversion of PSUs
Except as otherwise provided in this Schedule of Terms, vested PSUs will be
converted into shares of Common Stock to be delivered to the Participant as soon
as administratively practicable following the last day of the performance period
(or, if later, the date on which the Committee determines the PSUs have vested
as a result of the achievement of Performance Goals). If the Performance Goals
are not met at the maximum level, the PSUs that do not vest will be cancelled
without value. PSUs may be paid in cash if the Committee so determines,
including where local law restricts the distribution of Common Stock.
Termination of Service
The treatment of PSUs upon Termination of Service depends upon the reason for
termination, as detailed in the following sections. PSUs that do not vest in
connection with Termination of Service as specified below will be forfeited
immediately upon Termination of Service.
Voluntary or Involuntary Termination. A Participant who voluntarily terminates
employment (other than for a Change-in-Control Termination), or is involuntarily
terminated by the Company for reasons other than Cause (other than for a
Change-in-Control Termination), will forfeit all unvested PSUs as of the
Termination Date.


Involuntary Termination for Cause. If the Participant’s termination results from
an involuntary termination by the Company for Cause (as defined in the LTIP),
unvested PSUs will be forfeited as of the Termination Date. In addition, value
realized from previously vested PSUs is subject to repayment in the event of
termination for Cause or certain other occurrences (see “Forfeiture of Award and
Repayment of Realized Gains” below).


Disability. If a Participant incurs a Disability (as defined in the LTIP),
unvested PSUs will not be forfeited while a Participant remains disabled under a
Company-sponsored long-term disability plan. Unvested PSUs will remain eligible
to vest on the earlier of (1) the vesting date specified in the Award Agreement;
or (2) 29 months following the date a Participant incurs a Disability.
Death. If a Participant dies while holding unvested PSUs all PSUs will vest as
of the date of death and be converted (at target performance) to shares of
Common Stock to be delivered to the Participant’s estate, net of taxes (where
applicable), as soon as administratively practicable.
Change-in-Control Termination. In general, if a Participant’s termination
results from an involuntary termination by the Company for reasons other than
for Cause, or due to the Participant’s voluntary termination for “Good Reason”,
in each case, within 24 months following a Change-in-Control in accordance with
Section 10(d) of the LTIP (such Termination of Service, a “CIC Termination”),
then all unvested PSUs will vest at the greater of: (1) the applicable target
level as of the date of the Change-in-Control; or (2) the level of achievement
as determined by the Committee not later than the date of the Change-in-Control,
taking into account performance through the latest date preceding the
Change-in-Control as to which performance can, as a
3
5/2020



--------------------------------------------------------------------------------



practical matter be determined (but not later than the end of the applicable
performance period) and be converted into shares of Common Stock (or cash) to be
delivered to the Participant as soon as administratively practicable after the
Termination Date, subject to the six-month delay noted below under “Specified
Employees,” if applicable.


Specified Employees. If a Participant is a “specified employee” within the
meaning of Section 409A of the Code (i.e., generally the fifty highest paid
employees, as determined by the Company) at the time of the Participant’s
Termination of Service, and PSUs are accelerated and vest by reason of such
Participant’s Termination of Service (e.g., Change-in-Control Termination),
then, to the extent necessary to avoid the application of any additional tax or
penalty under IRC Section 409A and consistent with the terms of the Plan, PSUs
will be held in the Participant’s UBS account and will be settled on the first
day of the seventh month following the Participant’s Termination Date. Upon
settlement, PSUs will convert into an equal number of shares of Common Stock (or
cash). The value of the PSUs will be determined as of the settlement date.
Forfeiture of Award and Repayment of Realized Gains
PSUs will be immediately forfeited and a Participant will be obligated to repay
to the Company the value realized from previously vested PSUs upon the
occurrence of any of the following events:
(i) Termination for Cause (as defined in the LTIP);
(ii) The Committee determines that Award vesting was based on incorrect
performance measurement calculations. In such event, vesting (and recoupment, if
applicable) will be adjusted consistent with the actual corrected results;
(iii) A determination that the Participant engaged in conduct that could have
constituted the basis for a Termination for Cause, including determinations made
within three years following the Termination Date;
(iv) Within twenty-four months following a Participant’s Termination Date, the
Participant:
(A) Solicits a Company employee, or individual who had been a Company employee
within the previous three months, for an opportunity outside of the Company; or
(B) Publicly disparages the Company, its employees, directors, products, or
otherwise makes a public statement that is materially detrimental to the
interests of the Company or such individuals; or
(v) At any time during the twelve-month period following a Participant’s
Termination Date: the Participant becomes employed by, consults for, or
otherwise renders services to any business entity or person (A) engaged in
activities that compete with the Corporation or the business unit that employed
the Participant; or (B) that is a material customer of or a material supplier to
the Corporation or the business unit that employed the Participant, unless, in
either case, the Participant has first obtained the consent of the Chief Human
Resources Officer or her or his delegate. This restriction applies to
competitors, customers, and suppliers of each business unit that employed the
Participant within the two-year period prior to the Termination Date. The
determination of status of competitors, customers, and suppliers will be made by
the Chief Human Resources Officer (or her or his delegate) in her or his sole
discretion.
4
5/2020



--------------------------------------------------------------------------------



The Participant agrees that the foregoing restrictions are reasonable and that
the value of the LTIP awards is reasonable consideration for accepting such
restrictions and forfeiture contingencies. However, if any portion of this
section is held by competent authority to be unenforceable, this section shall
be deemed amended to limit its scope to the broadest scope that such authority
determines is enforceable, and as so amended shall continue in effect. The
Participant acknowledges that this Award shall constitute compensation in
satisfaction of these covenants. Further details concerning the forfeiture of
awards and the obligation to repay gains realized from LTIP awards are set forth
in Section 14(i) of the LTIP, which can be located at
www.ubs.com/onesource/CARR.
Adjustments
If the Corporation engages in a transaction affecting its capital structure,
such as a merger, distribution of a special dividend, spin-off of a business
unit, stock split, subdivision or consolidation of shares of Common Stock, or
other events affecting the value of Common Stock, PSU Awards may be adjusted as
determined by the Committee, in its sole discretion.
Further information concerning capital adjustments is set forth in Section 3(d)
of the LTIP, which can be located at www.ubs.com/onesource/CARR.
Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may, in its sole discretion, take certain actions with respect to
outstanding Awards to assure fair and equitable treatment of LTIP Participants.
Such actions may include the acceleration of vesting, canceling an outstanding
Award in exchange for its equivalent cash value (as determined by the
Committee), or providing for other adjustments or modifications to outstanding
Awards or Performance Goals, as the Committee may deem appropriate. Further
details concerning Change-in-Control are set forth in Section 10 of the LTIP,
which can be located at www.ubs.com/onesource/CARR.


Awards Not to Affect Certain Transactions


PSU Awards do not in any way affect the right of the Corporation or its
shareowners to effect: (a) any adjustments, recapitalizations, reorganizations
or other changes in the Corporation’s capital or business structure; (b) any
merger or consolidation of the Corporation; (c) any issue of bonds, debentures,
shares of stock preferred to, or otherwise affecting the Common Stock of the
Corporation or the rights of the holders of such Common Stock; (d) the
dissolution or liquidation of the Corporation; (e) any sale or transfer of all
or any part of its assets or business; or (f) any other corporate act or
proceeding.


Taxes / Withholding


The Participant is responsible for all income taxes, social insurance
contributions, payroll taxes, payment on account or other tax-related items
attributable to any Award (“Tax-Related Items”). The Fair Market Value of Common
Stock on the New York Stock Exchange on the date the taxable event occurs will
be used to calculate taxable income realized from the PSUs. The provisions of
Section 14(d) (Required Taxes) of the LTIP apply to this Award; provided that,
if the Participant is an individual covered under Section 16 of the Securities
Exchange Act of 1934, as amended, at the time that a taxable event occurs, then
the Company’s withholding obligations
5
5/2020



--------------------------------------------------------------------------------



with respect to such taxable event will be satisfied by the Company withholding
shares of Common Stock subject to the PSU Award having a Fair Market Value on
the date of withholding equal to the amount required to be withheld for tax
purposes (calculated using the minimum statutory withholding rate, except as
otherwise approved by the Committee). The Company shall have the right to deduct
directly from any payment or delivery of shares due to a Participant or from
Participant’s regular compensation to effect compliance with all Tax-Related
Items, including withholding and reporting with respect to the vesting of any
PSU. Acceptance of an Award constitutes affirmative consent by Participant to
such reporting and withholding. The Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company.
Further, if the Participant has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, the Participant acknowledges that the Company may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. In those
countries where there is no withholding on account of such Tax-Related Items,
Participants must pay the appropriate taxes as required by any country where
they are subject to tax. In those instances where Company is required to
calculate and remit withholding on Tax-Related Items after shares have already
been delivered, the Participant shall pay the Company any amount of Tax-Related
Items that the Company is required to pay. The Company may refuse to distribute
an Award if the Participant fails to comply with his or her obligations in
connection with Tax-Related Items.


Important information about the U.S. Federal income tax consequences of LTIP
Awards can be found in the LTIP Prospectus at www.ubs.comonesource/CARR.


Nonassignability
Unless otherwise approved by the Committee or its delegate, no assignment or
transfer of any right or interest of a Participant in any PSU Award, whether
voluntary or involuntary, by operation of law or otherwise, is permitted except
by: (i) will or the laws of descent and distribution; or (ii) certain
intra-family transfers or transfers pursuant to qualified domestic relations
orders subject to procedures and requirements established by the Committee and
compliance with SEC rules. Any other attempt to assign such rights or interest
shall be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Participant and will not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.
Right of Discharge Reserved
Nothing in the LTIP or in any PSU Award shall confer upon any Participant the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment of any Participant
at any time for any reason.




6
5/2020



--------------------------------------------------------------------------------



Administration
The Board of Directors of the Company has delegated the administration and
interpretation of the awards granted pursuant to the LTIP to the Compensation
Committee. The Committee establishes such procedures, as it deems necessary and
appropriate to administer Awards in a manner that is consistent with the terms
of the LTIP. The Committee has, consistent with its charter and subject to
certain limitations, delegated to the Chief Executive Officer (and to such
subordinates as he or she may further delegate) the authority to grant,
administer, and interpret Awards, provided that, such delegation will not apply
with respect to employees of the Company who are covered under Section 16 of the
Securities Exchange Act of 1934, as amended, and to members of the Company’s
Executive Leadership Group. Awards to these individuals will be granted,
administered, and interpreted exclusively by the Committee. The Committee’s
decision or that of its delegate on any matter related to an Award shall be
binding, final, and conclusive on all parties in interest.
Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
Participant to the collection, use, processing, transmission and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third party administrators within or outside the country in which the
Participant resides or works. All such collection, use, processing, transmission
and holding of data will comply with applicable privacy protection requirements.
If you do not want to have your personal data shared, you may choose to not
accept this Award.
Company Compliance Policies
Award Recipients must comply with the Company’s Code of Ethics and Corporate
Policies and Procedures. Violations can result in the forfeiture of Awards and
the obligation to repay previous gains realized from LTIP Awards. The Carrier
Code of Ethics and Corporate Policy Manual are available online on the Company’s
internal home page.
Interpretations
This Schedule of Terms provides a summary of terms applicable to the PSU Award.
This Schedule of Terms and each Award Agreement are subject in all respects to
the terms of the LTIP, which can be located at www.ubs.com/onesource/CARR. In
the event that any provision of this Schedule of Terms or any Award Agreement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern.
Capitalized terms used but not otherwise defined herein shall have the meanings
as defined in the LTIP. Any question concerning administration or interpretation
arising under the Schedule of Terms or any Award Agreement will be determined by
the Committee or its delegates, and such determination shall be final, binding,
and conclusive upon all parties in interest. If this Schedule of Terms or any
other document related to this Award is translated into a language other than
English and a conflict arises between the English and translated version, the
English version will control.








7
5/2020



--------------------------------------------------------------------------------



Governing Law
The LTIP, this Schedule of Terms and the Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.
Additional Information
Questions concerning the LTIP or Awards and requests for LTIP documents can be
directed to:

        Stock Plan Administrator
CarrierStockAdmin@Carrier.com


OR
        
Carrier Global Corporation
        Attn: Stock Plan Administrator
        13995 Pasteur Boulevard 
Palm Beach Gardens, FL 33418
        
The Company and / or its approved Stock Plan Administrator will send any
Award-related communications to the Participant’s email address or physical
address on record. It is the responsibility of the Participant to ensure that
both the e-mail and physical address on record are up-to-date and accurate at
all times to ensure delivery of Award-related communications.
8
5/2020

